DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
4.	Claims 26, 31, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 24, 25, 27 – 30, 33 – 37 and 39 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Publication 2012/0110474) (Chen hereinafter) in view of Kim et al. (U.S. Publication 2012/0114336) (Kim hereinafter) (Identified by Applicant in IDS), Kim et al. (U.S. Publication 2012/0114336) (Kim hereinafter) (Identified by Applicant in IDS), Stephen, “Remote View Controllers in iOS 6,” (Stephen hereinafter) (Identified by Applicant in IDS) and Ahn et al. (U.S. Publication 2010/0146446) (Ahn hereinafter) (Identified by Applicant in IDS).
9.	As per claim 24, Chen teaches a computer-implemented method, comprising: 
receiving, by a computing system, a request to share content displayed by a host application executing on the computing system, the request including data representing the content to be shared [“the user can select an icon 315,320,325,330 to initiate input and/or selection of digital content that is to be distributed,” ¶ 0045];
in response to the host application receiving a commit command, transmitting, by the host application to the sharing extension, the content to be shared [“multiple digital content can be input to the content input area 305 for distribution. For example, the user can click on the icon 315 to add a digital image, click on the icon 330 to add a location (e.g., where the image was taken), and type a text description into the content input area 305. In response to committing the post (e.g., by clicking on the share button), operations are performed to generate the post data set and distribute the digital content to the identified users, as discussed above. In this example, the digital content of the post data set would include the digital image, the location and the text,” ¶ 0051]; and
receiving, by the sharing extension, the content from the host application, and posting, by the sharing extension, the content to the associated sharing platform [“the content item 405 can be digital content that is displayed on a display. Example content items can include one or more search results, a published article, a blog, a post to a social networking service, a digital image, a digital video, an audio file and/or any other appropriate digital content. For purposes of discussion, the example content item 405 can include an article that is published to a web page of a website. In this example, the share button 410 can be displayed within the web page adjacent to, or otherwise in the vicinity of the content item 405. In this manner, the share button 410 is at least visually associated with the content item 405. In some implementations, HTML, JavaScript and/or any appropriate programming code can be used to generate and display the share button 410 within the webpage, and/or provide metadata that identifies the content item 405 as being associated with the share button 410,” ¶ 0052].
Chen does not explicitly disclose but Stephen discloses, wherein the sharing extension is associated with a sharing platform, wherein the host application and the sharing extension are each separately sandboxed processes [“a separate program starts running and “injects” its display and behavior in to your app, using something being called a Remote View as an intermediary.  The Remote View lives inside of your app, and acts as sort of a canvas for the external process to draw on. Your app interacts with the Remote View and not with the external process itself; the inner secret sauce and machinations of the Remote View are completely controlled by the OS, and the Remote View facilitates the transference of information in a way that is secure and plays well with the app sandbox.” pg. 1, 3rd ¶ – pg. 2, 1st ¶].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Stephen available before the effective filing date of the claimed invention, to modify the capability of providing a content sharing interface for sharing content in social networks as disclosed by Chen to include the capability of remote process communication using remote views as taught by Stephen, thereby providing a mechanism to efficiently display content to users that is retrieved locally or received from an external source using an existing service provided by an Operating System.
Chen and Stephen do not explicitly discloses but Kim discloses transmitting, by the host application, a share command to a sharing extension that has been previously installed and registered with the computing system [“receiving, at the digital signage device, one or more control commands, wherein the one or more control commands originate from a remote device and are received by the digital signage device via a network; communicating with a content server via the network, in response to the received one or more control commands, wherein the content server comprises content for playback on the digital signage device and wherein the content server is separate from the remote device; retrieving at least a portion of the content on the content server in response to the received one or more control commands; and displaying at least a portion of the retrieved content on a display screen, wherein the display screen is mechanically coupled to the digital signage device and wherein the content comprises one or more of the following: image information, video information, or audio information,” ¶ 0007].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Stephen and Kim available before the effective filing date of the claimed invention, to modify the capability of providing a content sharing interface for sharing content in social networks as disclosed by Chen and Stephen to include the capability of displaying retrieved content upon command as taught by Kim, thereby providing a mechanism to efficiently display content to users that is retrieved locally or received from an external source.
Chen, Stephen and Kim do not explicitly disclose but Ahn discloses generating, by the sharing extension, a share sheet view including a representation of the content; and injecting, by the sharing extension, the share sheet view into a share sheet view close within the host application, wherein the share sheet view clone displays within the host application a preview of the content to be shared on the sharing platform associated with the selected sharing extension [a method of displaying thumbnail images (reduced resolution images) associated with a list of user content on a user display (share sheet view clone) received from an external source or from a local storage device, ¶ 0052, figs. 1 & 2];
          It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Stephen, Kim and Ahn available before the effective filing date of the claimed invention, to modify the capability of providing a content sharing interface for sharing content in social networks as disclosed by Chen, Stephen and Kim to include the capability of displaying thumbnail images on a user devices as taught by Ahn, thereby 
10.	As per claim 25, Chen, Stephen, Kim and Ahn teach the method of claim 24.  Kim further teaches in response to the host application receiving the commit command: transmitting the commit command to the sharing extension; and receiving, from the sharing extension, a request for the content to be shared [“receiving, at the digital signage device, one or more control commands, wherein the one or more control commands originate from a remote device and are received by the digital signage device via a network; communicating with a content server via the network, in response to the received one or more control commands, wherein the content server comprises content for playback on the digital signage device and wherein the content server is separate from the remote device; retrieving at least a portion of the content on the content server in response to the received one or more control commands; and displaying at least a portion of the retrieved content on a display screen, wherein the display screen is mechanically coupled to the digital signage device and wherein the content comprises one or more of the following: image information, video information, or audio information,” ¶ 0007].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Stephen and Kim available before the effective filing date of the claimed invention, to modify the capability of providing a content sharing interface for sharing content in social networks as disclosed by Chen and Stephen to include the capability of displaying retrieved content upon command as taught by Kim, thereby providing a 
11.    	As per claim 27, Chen, Stephen, Kim and Ahn teach the method of claim 26.  Stephen further teaches wherein the host application and the sharing extension each include a remote view controller that synchronizes user interaction between the host application and the sharing extension [“a separate program starts running and “injects” its display and behavior in to your app, using something being called a Remote View as an intermediary.  The Remote View lives inside of your app, and acts as sort of a canvas for the external process to draw on. Your app interacts with the Remote View and not with the external process itself; the inner secret sauce and machinations of the Remote View are completely controlled by the OS, and the Remote View facilitates the transference of information in a way that is secure and plays well with the app sandbox.” pg. 1, 3rd ¶ – pg. 2, 1st ¶].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Stephen available before the effective filing date of the claimed invention, to modify the capability of providing a content sharing interface for sharing content in social networks as disclosed by Chen to include the capability of remote process communication using remote views as taught by Stephen, thereby providing a mechanism to efficiently display content to users that is retrieved locally or received from an external source using an existing service provided by an Operating System.
12.    	As per claim 28, Chen, Stephen, Kim and Ahn teach the method of claim 24.  Chen further teaches wherein the representation of the content includes a reduced resolution image of the content [“the user can click on the icon 315, and, in response to the click, a user interface can be presented in which the user may be able to upload a digital image file, select a digital image file that was previously uploaded, and/or provide a URL corresponding to a digital image found elsewhere on the Internet. In some implementations, once a digital image file has been identified, a thumbnail of the digital image and/or information about the image (e.g., address, filename, caption, title, size, date taken) may appear in the content input area 305.” ¶ 0045].
13.    	As per claim 29, Chen, Stephen, Kim and Ahn teach the method of claim 24.  Chen further teaches wherein each sharing extension is part of a framework for an operating system of the computing system, wherein the framework provides a common interface to share content from the host application to a sharing platform [“content sharing interfaces can be implemented across various contexts. As some examples, content sharing interfaces can be provided within a social networking service (e.g., on a web page of a social networking website), in a search results page, within a mapping service (e.g., on a web page of a mapping website) embedded within web pages and being associated with particular content within a web page (e.g., an article published on a news service website), ¶ 0060; web pages suggest a common interface].
14.    	As per claim 30, Chen, Stephen, Kim and Ahn teach the method of claim 24.  Chen further teaches in response to a user selection of one of the sharing extensions, launching the sharing extension capable of providing a content sharing service in conjunction with an installed sharing platform application associated with the sharing extension, and in response to a commit command received by the host application, multiple digital content can be input to the content input area 305 for distribution. For example, the user can click on the icon 315 to add a digital image, click on the icon 330 to add a location (e.g., where the image was taken), and type a text description into the content input area 305. In response to committing the post (e.g., by clicking on the share button), operations are performed to generate the post data set and distribute the digital content to the identified users, as discussed above. In this example, the digital content of the post data set would include the digital image, the location and the text,” ¶ 0051].
15.	As per claim 33, it is a media claim having similar limitations as cited in claim 24.  Thus, claim 33 is also rejected under the same rationale as cited in the rejection of claim 24 above.
16.	As per claim 34, it is a media claim having similar limitations as cited in claim 25.  Thus, claim 34 is also rejected under the same rationale as cited in the rejection of claim 25 above.
17.	As per claim 35, it is a media claim having similar limitations as cited in claim 28.  Thus, claim 35 is also rejected under the same rationale as cited in the rejection of claim 28 above.
18.	As per claim 36, it is a media claim having similar limitations as cited in claim 29.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of claim 29 above.

20.	As per claim 39, it is a system claim having similar limitations as cited in claim 24.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of claim 24 above.
21.	As per claim 40, it is a system claim having similar limitations as cited in claim 28.  Thus, claim 40 is also rejected under the same rationale as cited in the rejection of claim 28 above.
22.	As per claim 41, it is a system claim having similar limitations as cited in claim 29.  Thus, claim 41 is also rejected under the same rationale as cited in the rejection of claim 29 above.
23.	As per claim 42, it is a system claim having similar limitations as cited in claim 30.  Thus, claim 42 is also rejected under the same rationale as cited in the rejection of claim 30 above.
24.	As per claim 43, Chen, Stephen, Kim and Ahn teach the medium of claim 33.  Chen further teaches wherein in response to the user selection, the sharing extension is launched to provide a content sharing service in conjunction with an installed sharing platform application associated with the sharing extension [“content sharing interfaces can be implemented across various contexts. As some examples, content sharing interfaces can be provided within a social networking service (e.g., on a web page of a social networking website), in a search results page, within a mapping service (e.g., on a web page of a mapping website) embedded within web pages and being associated with particular content within a web page (e.g., an article published on a news service website), ¶ 0060].
Response to Arguments
25.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193